Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This is in response to Applicant’s amendment which was filed on 02/16/2022 and has been entered. Claims 1-48 are cancelled. Claims 49, 56 and 63 have been amended. No claims have been cancelled or added. Claims 49-68 are pending in this application, with claims 49, 56 and 63 being independent.

Response to Arguments
Applicant’s arguments with respect to claims 49-68 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
Claims 49-52, 56-59 and 63-66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,016,478 (“Zhang et al.”) in view of U.S. Patent No. 7,167,552 (“Shaffer et al.”) and further in view of U.S. Patent No. 10,051,106 (“Vendrow”).

Regarding claim 49, Zhang et al. discloses a computer-implemented method for electronically scheduling a meeting comprising: 
receiving a meeting request from a first user device of a first user (Fig. 10 illustrates a send event method 1000 for receiving the meeting request data at a user interface at 1001), the meeting request including meeting setup information and identity information of one or more meeting 
receiving indication of a selected media file from one of the first user device of the first user and a second user device of the second user, the selected media file configured to be played during the meeting (At 543, the user can select a file to send as an attachment to the meeting invitation.; 
determining a first proposed meeting date based on the meeting request (fig. 5D the meeting request includes a selection of proposed date and time for the event); and
transmitting a first scheduling invitation to one of the second user device of the second user and a third user device of the third user, the first scheduling invitation including the first proposed meeting date (back to the method of Fig. 11, the email message containing the meeting event is sent to listed participants at 1004).
Zhang et al. discloses a meeting request comprising first proposed meeting date but does not specify the request including one or more connection options, determining whether one of the second user and the third user are online awaiting participation in the meeting; based on determining that at least one of the second user and the third user is online awaiting participation in the meeting, connecting the at least one of the second user and the third user by the one or more connection options.
In a similar field of endeavor, Shaffer et al. discloses method for establishing a conference call. 
FIG. 9A illustrates a user C "clicking" on the send button of GUI 1308 with Option One of selected from among Options One, Two, and Three. In response to Option One, user C has indicated that he only wishes to join when user E and F are either conferenced-in or waiting to conference in to the ongoing conference call. Box 1452 of Fig. 9A demonstrates that the user awaiting participation in the meeting is connected in accordance with the option selected. Examiner equates the “Options One, Two and Three” 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include connection options in the conference invitation of Zhang et al. in order to optimize calling by decreasing the costs associated with conference calls by providing a mechanism to allow users to choose to join a conference call only when one or more specified users are present and/or are waiting to join the conference call once it has been initiated (Shaffer col. 3, lines 33-38).
While Zhang et al. discloses the method for sending and receiving a meeting request to setup a conference call, it does not further specify: transmitting the selected media file to at least one of the second user device and the third user device to play during the meeting.  
In a similar field of endeavor, Vendrow discloses a method of managing multi-party, multimedia calls. Method 700 contextual information regarding the call and information regarding the plurality of users is determined at step 720. Collaboration server 105 analyzes an input received from the caller's selections through the IVR system, electronic messages (e.g., emails and/or text messages) received from the caller before, after, or during the time the call is initiated, and/or other communication history involving the caller to identify contextual information regarding the call. For example, when the call is initiated, the caller may provide additional information and collaboration server 105 searches stored communication history (including chat entries during the collaboration session or relating collaboration sessions, emails, text messages, notes taken during a call, etc.) to identify those records that are related to the caller. The data stored in database 110 and/or storage device 125 is transmitted to collaboration server 105 before, after, or during an ongoing collaboration session (col. 10, line 54- col. 11 line 15).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the attachment to the conference call invitation include media for transmitting to the second user device and third user device during the meeting as disclosed by Vendrow, such that associated collaborative information obtained prior to the call may be shared during the call.

Regarding claims 50 and 57, Zhang et al. in view of Shaffer et al and Vendrow the computer-implemented of claim 49, further comprising: wherein the selected media file includes an audio message (Vendrow, sharing content associated with the collaboration such as documents, audio/video content, links to Internet or web based content, etc. database 110 and/or storage device 125 store the text, video, and/or audio messages, documents, files, images, or shared content among communication participants 130).

Regarding claims 51, 58 and 65, Zhang et al. in view of Shaffer et al and Vendrow discloses the method of claim 49, wherein the meeting setup information includes a topic of the meeting or a location of the meeting (Zhang, figure 5D, subject).

Regarding claims 52, 59 and 66, Zhang et al. in view of Shaffer et al and Vendrow discloses the method of claim 49, wherein the meeting setup information includes a meeting duration (Zhang, figure 5D, Times, from and to).

Regarding claim 56, Zhang et al. in view of Shaffer et al. and Vendrow discloses a system for electronically scheduling a meeting comprising: a storage device that stores a set of instructions and at least one processor that is configured to execute the set of instructions for implementing the method recited in claim 49. Therefor claim 56 is rejected in view of Zhang et al. in view of Shaffer et al. Vendrow for the same reasons discussed in the rejection of claim 49.

Regarding claim 63, Zhang et al. in view of Shaffer et al. and Vendrow discloses a non-transitory computer readable medium encoded with instructions, which when executed by at least one processor (Zhang, col. 4, lines 56-62), cause the processor to perform operations comprising the method recited in claim 49. Therefore claim 63 is rejected in view of Zhang et al. in view of Shaffer et al. and Vendrow for the same reasons discussed in the rejection of claim 49. 

Regarding claim 64, Zhang et al. in view of Shaffer et al and Vendrow et al. discloses the non-transitory computer-readable medium of claim 63, further comprising: receiving, from one or more of the second user and the third user, a selection or submission of a recorded audio message configured to be queued and played during the multiple party meeting (Vendrow, database 110 and/or storage device 125 also store text, video, and/or audio messages, documents, files, images, or shared content among communication participants 130, multimedia content may but submitted by an participant of the call therefore second user and third user of the multi-party meeting).  

Claims 53, 60 and 67 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,016,478 (“Zhang et al.”) in view of U.S. Patent No. 7,167,552 (“Shaffer et al.”) in view of U.S. Patent No. 10,051,106 (“Vendrow”) and further in view U.S. Publication No. 2005/0198321 (“Blohm”).

Regarding claims 53, 60 and 67, the above combination does not further specify transmitting a pounce signal in order to determine whether one of the second user and the third user that are online and available.   
	In the same field of endeavor, Blohm discloses a method and system for work group presence and availability. ([0049-0051]) A context agent may monitor the identity context of one or more identities and/or the device context of one or more devices. In some embodiments, the context agent may be able to receive, retrieve, or otherwise obtain information regarding an identity and/or a device associated with the identity, such as calendar information, schedule information, location information, configuration information, context information, etc. In some embodiments, the context agent may provide the information to the identity context oriented application upon request, periodically, or in accordance with some other plan or procedure. ([0056-0057]) A presence and availability service may be or include an application that monitors the presence and availability of devices. That is, the presence and availability service monitors the device context of one or more devices. In some embodiments, one or more of the devices may be associated with the identities whose context is used or monitored by the identity context oriented application. The context agent may register with the presence and availability service and receive device context and/or other information from the presence and availability service regarding the registered devices.
	Thus it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to apply the presence determination method disclosed by Blohm in the invention of Zhang et al. in view of Vendrow such that participants who initially indicated their unavailability for the first proposed meeting schedule to be monitored and automatically re-invited to join the meeting based on their presence status changing to available in order to provide a means for the participant to join the meeting at a later time, if for example, their conflicting engagement is cancelled or they become otherwise available.

Claims 54, 55, 61, 62 and 68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,016,478 (“Zhang et al.”) in view of U.S. Patent No. 7,167,552 (“Shaffer et al.”) in view of U.S. Patent No. 10,051,106 (“Vendrow”) and further in view of in view of U.S. Patent No. 5,197,000 ("Vincent”).

Regarding claim 54, 61 and 68, Zhang et al. in view of Shaffer et al and Vendrow discloses options to reschedule the meeting based on second user and third user availability but does not specify wherein a second proposed meeting start time is determined by identifying a start time in the range of potential meeting start times during which one or more of the second user and the third user have not indicated unavailability to participate in the meeting.
	In a similar field of endeavor, Vincent discloses a method of scheduling meetings wherein, similar to Zhang et al., a prompting screen is presented to a scheduler for meeting setup data and list of potential participants (figure 1). The system then uses the information to determine list of potential meeting days and times for the scheduler to select from based on the input (col. 3). Additionally, in the event that no meeting time is available which meets the operator's meeting parameters the present invention permits a variety of meeting options to be presented to the operator on a meeting option list as shown in FIG. 2. As can be seen, each meeting option listed within FIG. 2 includes a deficiency wherein one parameter selected by the operator cannot be met.
	Therefore it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify the invention of Zhang et al. to determine a first proposed meeting time by the processor based on the originators input parameters to the Scheduling Wizard as disclosed in the invention of Vincent in order to automatically determine a meeting day and time which fit the required parameters, quickly and without effort from the originator.

Regarding claims 55 and 62, Zhang et al. in view of Shaffer et al, Vendrow and Vincent discloses the method of claim 54, wherein: the second proposed meeting start time is determined by identifying multiple potential start times in the range of potential meeting start times during which the one or more of the second user and the third user have not indicated unavailability to participate in the meeting; and identifying the second proposed meeting start time from among the multiple potential start times based on the preferences specified by the initiating user (Vincent, figure 2, a plurality of second proposed meet times are provided which do not comprise an attendee deficiency and which fall within the user’s specified time frame).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491. The examiner can normally be reached Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIRAPON INTAVONG/Examiner, Art Unit 2652




/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652